The petitioner moved for a rehearing. The following opinion was filed September 26, 1895:
Newman, J.
This contempt is plainly punishable under ch. 150, E. S. Eor, although it is made a criminal contempt by sec. 2565, E. S., its punishment as a civil contempt is plainly, in terms and in detail, provided in ch. 150. It is a criminal offense and something more. It is not only contumacy toward the court, but it tends, necessarily, to defeat the remedies of the parties. Under either statute, such contempt, when committed in the immediate presence of the court, is to be punished summarily. E. S. secs. 2566, 3478. And when it is yet in the power of the delinquent to perform the act required, he is to be committed only until he shall have performed the act required and until he shall have paid such fine as shall be imposed and the costs and expenses of the proceedings. E. S. sec. 3491. In this case there was no fine or costs imposed. It was a simple case of commitment until the act required shall be performed. It seems to be plainly authorized by the statute.
There is nothing in State ex rel. Lanning v. Lonsdale, 48 Wis. 348, which is in conflict with this view of the statute. In that case the contempt alleged consisted in the. refusal of Lonsdale to answer certain interrogatories propounded to him when giving his deposition as a witness before a court commissioner. The proceeding to punish him for the contempt was under sec. 4066, R. S. Lonsdale was committed until he should answer the interrogatories, not only, but until he should pay a fine of $221.17, imposed as costs and expenses *590of the proceedings. The court say (p. 368): “We are unable to find in it [the case] any feature which brings it within the statute authorizing the court in such proceedings to adjudge indemnity to the aggrieved party instead of imposing a fine upon the offender. We must hold, therefore, that the order is unauthorized by law, and for that reason it must be reversed.”
This case presents no such question. In this case neither fine nor indemnity was imposed. That part of the order which committed Lonsdale until he should answer, which is the same order complained of in this case, does not seem to have been questioned in that case. And nothing is said in the decision which is perceived to be in conflict with the view which the court has taken of this case.
In re Pierce, 44 Wis. 411, does not touch the question. That was a case of purely criminal contempt punishable under ch. 117, R. S.-secs. 2565, subd. 5, to 2568; while this is a civil contempt as well, punishable under ch. 150.

By the Oov/rt.- The motion for a rehearing is denied.